
	

113 HR 1037 IH: Occupational Therapy in Mental Health Act
U.S. House of Representatives
2013-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1037
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2013
			Mr. Tonko (for
			 himself, Ms. Brown of Florida, and
			 Ms. Slaughter) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to include
		  occupational therapists as behavioral and mental health professionals for
		  purposes of the National Health Service Corps.
	
	
		1.Short titleThis Act may be cited as the
			 Occupational Therapy in Mental Health
			 Act.
		2.Including
			 occupational therapists as behavioral and mental health professionals for
			 purposes of the National Health Service CorpsSection 331(a)(1)(E)(i) of the Public Health
			 Service Act (42 U.S.C. 254d(a)(1)(E)(i)) is amended by inserting
			 occupational therapists, after psychiatric nurse
			 specialists,.
		
